department of the treasury internal_revenue_service a washington d c government entities division apr - uniform issue list ae kak legend taxpayer a amount b plan d investment_advisor e tax advisor f dear eke ee ree e this is in response to a request submitted on your behalf by your authorized representative by letter dated date supplemented by letter dated date for a ruling to waive the 60-day rollover requirement contained in sec_402 b of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury to support the ruling_request axpayer a requested and received a complete distribution taxpayer a was a participant in plan d plan d is an employee retirement_plan and trust qualified within the meaning of sec_401 of the code on september from pian d in the form of a check for amount b less federal withholding at that time and subsequent to the receipt of the check for the net distribution taxpayer a did not receive any written or oral correspondence regarding the rollover rules and or tax consequences of his request for a complete distribution as required under sec_402 of the code on february immediately informed taxpayer a of the 60-day rollover rule investment_advisor e subsequently referred taxpayer a to tax advisor f who created a request for a waiver from the 60-day rollover rule to the internal_revenue_service taxpayer taxpayer a spoke to investment_advisor e who kk page a never cashed or rolled over amount b into an individual_retirement_arrangement ira or other qualified_plan and the 60-day rollover period has expired based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_402 of the code sec_402 of the code provides that except as otherwise provided in this section any amount distributed to any distributee by an employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 of the code shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code relating to annuities sec_402 of the code concerning rules applicable to rollovers from exempt trusts provides in part that if any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that a qualified_trust means an employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 a of the code sec_402 of the code provides in relevant part that an eligible_retirement_plan includes an individual_retirement_account described in sec_408 of the code or an individual_retirement_annuity described in sec_408 of the code sec_402 of the code provides in short that the transfer of a qualified_plan distribution must be made within days of receipt sec_402 of the code provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code requires the plan_administrator to provide a written notice to recipients of distributions eligible for rollover treatment this notice must explain the provisions under which the recipient may have the distribution directly transferred to another eligible_retirement_plan must explain that the vee page zvv4l7t027 withholding of tax on the distribution is required if another eligible_retirement_plan and must explain that the recipient will not be subject_to tax if the distribution is transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution it is not directly transferred to revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code or d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that taxpayer a never received sufficient notice of the 60-day rollover rule as required under sec_402 of the code taxpayer a could not reasonably be expected to satisfy the requirement that amount b be deposited in an ira or other qualified_plan within days of the distribution from plan d as he was not aware of the requirement as a result the failure to deposit amount b into an ira or other qualified_plan within the 60-day period was beyond the reasonable control of the taxpayer therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount b to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution said contribution will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact er page d at please address all correspondence to se t ep ra t3 sincerely yours a j eter if hla fran sloan manager technical group t3 employee_plans enclosures deleted copy of this letter notice of intention to disclose notice ce ane kk we
